Examiner’s Comment
The Election/Restrictions section was erroneously included in the allowance dated 2/3/2021, and it could mistakenly be interpreted that the restriction dated 10/19/2018 was withdrawn. The purpose of this communication is to clarify that the restriction dated 10/19/2018 is maintained. Therefore, the Election/Restrictions section in the allowance is hereby null and void. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 16, 2021